240 F.2d 846
Fred N. BOYNTON, Trustee in Bankruptcy, Cross-Appellant,v.Stavros T. VRADELIS, aka Steve T. Vradelis, aka S. T.Vradelis, Cross- Appellee.
No. 13067.
United States Court of Appeals Sixth Circuit.
Jan. 8, 1957.

Vradelis & McCray, Dayton, Ohio, Power, Griffith & Jones, Columbus, Ohio, for appellant.
John H. Lewis, Columbus, Ohio, for appellee.
Per Curiam.


1
It appearing to the Court that the foregoing appeal instituted by Fred N. Boynton, Cross-Appellant, against Stavros T. Vradelis, Cross-Appellee, has been mutually settled to the satisfaction of both parties; and it further appearing to the Court that the bankruptcy proceeding originating in the United States District Court for the Southern District of Ohio, Eastern Division, being Case #19385 of the docket of said Court, in Bankruptcy, and out of which this Appeal has originated has been settled to the mutual satisfaction of the parties thereto and the proceedings dismissed; and the Court being advised in the premises.


2
Now, therefore, it is ordered by the court that the above captioned appeal be, and the same is hereby dismissed with prejudice to the commencement of another appeal upon the same cause.